Cropsey, J.
The petition of James A. Kelly, as a candidate in the Democratic primary for the nomina*460tion for alderman in the forty-third district of the borough of Brooklyn, is challenged. It contains 313 signatures. The law requires only 207. Petitioner challenges 123. Thus 190 are undisputed.
The right of candidate Kelly to sign his own petition is disputed. But there is no reason why a candidate may not sign 'for himself. He may vote for himself in either the primary or at the general election. And so he must have the right to sign a petition designating him as a candidate.
Six signatures witnessed by O ’Brien are challenged, on the assertion that he was not registered in the preceding two years. The proof shows, however, that he was in the army and voted in camp under the provisions of the war legislation. This makes these signatures valid. It is also shown that at least nine of those claimed not to be registered are in fact registered. And at least ten of those whom petitionei claims did not sign are shown by the affidavits to have signed. These, with the undisputed signatures, make more than the requisite number, so it is unnecessary to consider the other objection.
But the objections to this petition were not filed in season. The petition was filed July thirty-first, and the objections were not filed until August eighth. The statute says they must be filed within three days. Election Law, § 55-a. The mere fact that on August-fifth additional names were filed makes no difference. On July thirty-first 283 signatures were attached to the papers then filed. That constituted the petition, and any objections to it should have been made within the three following days. That was not done, and objections made eight days later cannot be considered.
Motion denied.